DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

March 28, 2012

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Medicaid Information Technology Architecture Guidance – Version 3.0

This informational bulletin announces the release of the Medicaid Information Technology
Architecture (MITA) Framework, Version 3.0.

Background
MITA is an evolving CMS initiative that fosters an integrated business, information and
technological approach to building management systems that are client-based and capable of
sharing information across organizational silos based upon nationally recognized standards.
MITA provides a common framework for all Medicaid stakeholders to focus on opportunities to
build common and shared services by decoupling legacy systems and processes, and liberating
data previously stored and contained in inaccessible silos. By providing such a framework for the
Medicaid enterprise to plan, architect, engineer, and implement new and changing business
requirements, the effort to modernize Medicaid Information Technology (IT) systems and
processes becomes more stable, uniform, and lowers the risk of poor implementation.

Major Changes to MITA
This version takes into account the new legislative requirements outlined in the Health
Information Technology for Economic and Clinical Health Act, the Children’s Health Insurance
Program Reauthorization Act, and the Patient Protection and Affordable Care Act (P.L. 111148), as amended by the Health Care and Education Reconciliation Act of 2010 (P.L. 111-152),
together referred to as the Affordable Care Act, all of which went into effect since publication of
MITA 2.0 in 2006.
In addition, MITA 3.0 reflects the use of newer technologies such as cloud computing and our
recent policies described in Guidance for Exchange and Medicaid Information Technology (IT)
Systems, version 2.0 and the Enhanced Funding Requirements: Seven Conditions and
Standards, Medicaid IT Supplement, (MITS-11-01-v1.0).
New sections to the Framework include assistance to states in the preparation of the MITA State
Self Assessment, as well as Advanced Planning Documents that are used by states to obtain

Federal Financial Participation to match state expenditures on eligible Medicaid systems, and a
reference guide listing locations of topics of interest throughout the Framework.
Lastly, the Framework is consistent with our final rule entitled, Medicaid Program; Federal
Funding for Medicaid Eligibility Determination and Enrollment Activities (Federal Register,
Vol. 76, No. 75) effective April 19, 2011, which provides states with the authority to receive
enhanced Federal funding in order to achieve a higher degree of interaction and interoperability
across the Medicaid enterprise and the Health Insurance Exchanges.
Because the Final Rule regarding the Medicaid Eligibility Changes under the Affordable Care
Act of 2010 was released on March 16, 2012, the MITA 3.0 framework does not at this time,
include member eligibility and enrollment business processes or capability matrices. We are
updating MITA 3.0 to include this information and additional information is forthcoming. The
requirement to prepare the State Self-Assessments within twelve months of release of MITA 3.0
remains in effect; however, the time period for preparing the State Self-Assessment will not
begin until CMS has released the member eligibility and enrollment business processes or
capability matrices.

MITA 3.0
For convenience, the MITA 3.0 Framework can be reviewed on CMS’ Web site at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Data-andSystems/Medicaid-Information-Technology-Architecture-MITA.html. The release of MITA 3.0
follows several months of collaboration with national workgroups and careful consideration of
the comments received during the 30-day public review period. We appreciate the thought,
effort, and time our stakeholders put into working with us to improve upon MITA 2.0 and the
Draft MITA 3.0 Framework. We look forward to continuing our work together to improve
systems development across the Medicaid enterprise.
We also anticipate holding future orientation conference calls on MITA 3.0 to ensure everyone
has a clear understanding of what it is and how it can benefit Medicaid programs across the
country.
I hope you find this information helpful. Should you have questions regarding MITA 3.0, or the
information contained herein, please contact Donna Schmidt, Acting Director, of our Division of
State Systems at 410-786-5532, or by email at donna.schmidt@cms.hhs.gov.

